Title: Amicus, [11 September 1792]
From: “Amicus”,Hamilton, Alexander
To: 



[Philadelphia, September 11, 1792]
For the National Gazette.
A writer in the Gazette of Saturday last, after several observations, with regard to certain charges, which have lately been brought forward against the Secretary of State, proceeds to make or insinuate several charges against another public character.
As to the observations which are designed to exculpate the Secretary of State, I shall do nothing more than refer to the discussions which have taken place and appear to be in a train to be pursued, in the Gazette of the United States.
As to the charges which have been bro’t against the other public character alluded to, I shall assert generally, from a long, intimate, and confidential acquaintance with him, added to some other means of information, that the matters charged, as far as they are intelligible, are either grossly misrepresented or palpably untrue.
A part of them, is of a nature to speak itself, without comment, the malignity and turpitude of the accuser, denoting clearly the personal enemy in the garb of the political opponent.
The subject and the situation of the parties naturally impose silence—but this is not the first attempt of the kind that has been made; fruitlessly hitherto, and I doubt not equally fruitlessly in time to come. An opinion on the experience of fifteen years, the greatest part of the time, under circumstances affording the best opportunity for an accurate estimate of character, cannot be shaken by slanderous surmises. The charge of which I shall take more particular notice, is contained in the following passage—“Let him explain the public character, who, if uncontradicted fame is to be regarded, opposed the Constitution in the Grand Convention, because it was too republican, and advocated the British monarchy as the perfect standard to be approached as nearly as the people could be made to bear.”
This I affirm, to be a gross misrepresentation. To prove it so, it were sufficient to appeal to a single fact, namely, that the gentleman alluded to, was the only member from the state to which he belonged who signed the Constitution, and, it is notorious, against the prevailing weight of the official influence of the state, and against what would probably be the opinion of a large majority of his fellow-citizens, till better information should correct their first impressions—how then can he be believed to have opposed a thing, which he actually agreed to, and that, in so unsupported a situation, and under circumstances of such peculiar responsibility? To this I shall add two more facts; one, that the member in question, never made a single proposition to the Convention, which was not conformable to the republican theory; the other, that the highest-toned of any of the propositions made by him was actually voted for by the representations of several states, including some of the principal ones; and including individuals, who, in the estimation of those who deem themselves the only republicans, are pre-eminent for republican character—more than this I am not at liberty to say. It is a matter generally understood, that the deliberations of the Convention which were carried on in private, were to remain undisturbed. And every prudent man must be convinced of the propriety both of the one and the other. Had the deliberations been open while going on, the clamours of faction would have prevented any satisfactory result. Had they been afterwards disclosed, much food would have been afforded to inflammatory declamation. Propositions made without due reflection, and perhaps abandoned by the proposers themselves, on more mature reflection, would have been handles for a profusion of il-natured accusation.
Every infallible declaimer taking his own ideas as the perfect standard, would have railed without measure or mercy at every member of the Convention who had gone a single line beyond his standard.
The present is a period fruitful in accusation. Much anonymous slander has and will be vented. No man’s reputation can be safe, if charges in this form are to be lightly listened to. There are but two kinds of anonymous charges that can merit attention—where the evidence goes along with the charge—and where reference is made to specific facts, the evidence of the truth or falsehood of which, is in the power or possession of the party accused, and he at liberty to make a free use of it. None of the charges brought forward in the present instance, fall within either of these rules.
Amicus.
Sept. 11.
